DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/08/2020 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show (foldable display substrate, as described in claim 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:   The “foldable display substrate” does not have a corresponding reference number in the specification.
Reference numerals should be consistently inserted throughout the specification, specifically under the detailed description of the invention. Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Furthermore, Applicant is advised to use consistent identification for each element throughout the specification. (For example: if numeral 1 is a foldable display substrate, then foldable flexible substrate should be consistently used in the specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [herein after Lee] (US 2019/0293535).

    PNG
    media_image1.png
    575
    792
    media_image1.png
    Greyscale
Regarding claim 1, Lee discloses a universal folding test device for a foldable display (see abstract), the universal folding test device comprising: a support plate (SP11) having a flat-plate shape, being arranged horizontally with a Z axis as a normal line in a space formed by three coordinate axes of X, Y, and that are orthogonal to each other, and having opposite sides thereof formed parallel to the Y axis (see annotated Fig. 3 below); and a rotary plate (RP12) being arranged symmetrically on each of the opposite sides of the support plate (SP11), being formed as a flat plate having a side thereof adjacent to the support plate ( Fig. 3) and parallel to the Y axis, having a Y-axis rotation actuator formed thereon where the side adjacent to the support plate (SP11) becomes a rotary shaft (MRA), and having a X and Z-axis transfer actuator coupled thereto “FIG. 6 shows a case where the test object TT is in the un-folding state (substantially 180 degrees”, wherein a foldable display substrate (TT) is attached to the support plate (SP11) and the rotary plate (RP12), a folding radius is adjusted by the X and Z-axis transfer actuators “FIG. 8 shows a case where the test object TT is in the completely out-folding state”, and an in-folding test is performed by controlling the Y-axis rotation actuator “FIG. 7 shows a case where the test object TT is in the out-folding state (substantially 90 degrees)”.
Regarding claim 2, Lee further discloses the Y-axis rotation actuator comprises: a yoke (GBa) having a first side (side of GBa) thereof coupled to the rotary shaft (MRA) of the rotary plate (RP12) as a driven shaft (Figs. 2-3) and having a second side (side of GBa) thereof connected to a rotation shaft (FR11_r) to be coupled as a driving shaft (Figs. 2-3); and a reduction gear (Ga1) and a rotation motor (MT1), which are connected to the rotation shaft (Fig. 3).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/
Primary Examiner, Art Unit 2855